Order entered August 13, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01037-CR

                         GARY ANTHONY SANDERS, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 1
                                  Dallas County, Texas
                          Trial Court Cause No. F13-58529-H

                                          ORDER
       The Court GRANTS the State’s August 3, 2015 motion to file an amended brief. We

ORDER the amended brief received on August 3, 2015 filed as of the date of this order.

       We STRIKE the State’s brief filed on July 29, 2015.



                                                    /s/   ADA BROWN
                                                          JUSTICE